--------------------------------------------------------------------------------

EXHIBIT 10.38
 
EXECUTIVE EMPLOYMENT AGREEMENT



THIS EXECUTIVE EMPLOYMENT AGREEMENT (the "Agreement") is made and effective as
of March 29, 2013 (the "Effective Date"), between General Employment Enterprises
Inc., an Illinois corporation, whose principal place of business is One Tower
Lane, Suite 2200, Oakbrook Terrace, IL 60181 (the "Company") and Andrew J.
Norstrud, an individual whose address is 15837 Trackside Drive, Odessa, Florida
33556 (the "Executive").


RECITALS


A.           The Company is an Illinois corporation and is principally engaged
in the business of staffing and permanent placement, and related personnel
activities, including benefit and insurance programs (the "Business").


B.            The Executive is a duly qualified and licensed Certified Public
Accountant (in Florida) and has extensive experience in financial management,
accounting and SEC reporting for publicly-listed companies, which skills are
required immediately and would be beneficial for the Company and its
shareholders.


C.            The Company desires to employ the Executive and the Executive
desires to be employed by the Company.


D.           The parties agree that a covenant not to compete is essential to
the growth and stability of the business of the Company.


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
made, the Company and the Executive do hereby agree as follows:


1.             Recitals.  The above recitals are true, correct, and are herein
incorporated by reference.


2.             Employment.  The Company hereby employs the Executive, and the
Executive hereby accepts employment, upon the terms and conditions hereinafter
set forth.


3.              Authority and Power During Employment Period.
 
a.            Duties and Responsibilities.  During the term of this Agreement,
the Executive shall serve as Chief Financial Officer and Treasurer for the
Company and will perform duties typical and standard of this title and report
directly to Michael Schroering, the Chief Executive Officer (the “CEO”), subject
to the guidelines and direction of the Board of Directors of the Company.  It is
understood and agreed that Executive is and shall be a designated officer of the
Company for SEC reporting purposes and requirements.
1

--------------------------------------------------------------------------------

b.            Time Devoted.  Throughout the term of the Agreement, the Executive
shall devote most of the Executive's business time and attention to the business
and affairs of the Company consistent with the Executive's position with the
Company.  It is understood and agreed that the Executive shall conduct the more
substantial part of his work for the Company from his home office in Tampa,
Florida, retaining his domicile as a resident of Florida, and that he shall not
be deemed a resident of Illinois for any purpose under this Agreement.  It is
further agreed that, subject to further review by the CEO, if circumstances
warrant, the Executive shall have a limited right to assist and serve his
existing clients to the extent that he can do so without prejudice to the
interests and needs of the Company.  The Executive shall keep the Company’s CEO
generally informed of the Executive’s work on any other client matters during
the term of this Agreement, and any substantially changed circumstances with
respect to such other work, if any.


4.             Term.  The Term of employment hereunder shall be three (3) years
from the Effective Date shown above, unless earlier amended, renewed or
terminated as provided herein.


5.             Compensation and Benefits.


a.            Salary.  The Executive shall be paid a base salary (the "Base
Salary") at an annual rate of Two Hundred Thousand Dollars ($200,000) beginning
at the Effective Date of this Agreement, payable in monthly installments
according to the customary procedures of the Company.  Any additional increase
will be at the discretion of the CEO and the Compensation Committee of the Board
of Directors.


b.            Performance Based Bonus.  As additional compensation, the
Executive shall be entitled to receive a cash bonus ("Bonus") of up to one
hundred percent (100%) of the Executive’s Base Salary for each fiscal year
during the Term of the Executive's employment, based on performance criteria to
be mutually defined.  In addition the Executive may receive additional bonuses
if and as determined by the CEO and the Compensation Committee, which may be
paid in stock, stock options, or cash, within the discretion of the CEO and
Compensation Committee.  Bonus payments shall be paid at or after the end of the
applicable fiscal reporting period, and shall not be accrued or earned prior to
the actual approval and award of any such Bonus by the Board of Directors.


c.            Options.  Within 30 days of the date this Agreement is executed,
the Executive shall be granted qualified options to purchase two hundred
thousand (200,000) shares of the Company’s common stock at the fair market value
as of that date (measured by the day’s closing price on the NYSE MKT) which
shall vest proportionately over a three year period, will be exercisable for ten
(10) years, and will provide for a cashless exercise, subject to the usual
provisions of the Company’s qualified stock option plan then in effect.
 Additional options may be issued to the Executive from time to time as approved
by the Compensation Committee and the Board of Directors in their sole
discretion.


d.            Executive Benefits.  The Executive shall be entitled to
participate in all benefit programs of the Company currently existing or
hereafter made available to comparable executives.
2

--------------------------------------------------------------------------------

e.            Vacation.  During each year of the term of this Agreement,
commencing with the Effective Date, the Executive shall be entitled to five (5)
weeks paid vacation per year.


f.            Business Expense Reimbursement.  During the Term of employment,
the Executive shall be entitled to receive proper reimbursement for all
reasonable, out-of-pocket expenses incurred by the Executive (in accordance with
the policies and procedures established by the Company for its senior executive
officers) in performing services hereunder, including but not limited to travel
expenses to various offices of the Company and reasonable continuing education
courses completed, if any, provided the Executive properly accounts therefore.
 The Company shall pay for or reimburse the out-of-pocket expenses associated
with the Executive’s travel from Tampa, Florida to the Company’s headquarters in
Oakbrook Terrace, IL, and meals and lodging expenses while in Illinois.


g.            Signing and Incentive Bonus. A Twenty Five Thousand Dollar
($25,000) signing bonus shall be paid immediately upon or effective as of the
execution of this Agreement, and an additional Twenty Five Thousand Dollar
($25,000) cash bonus will be earned, due, and payable as a special performance
incentive Bonus within ten (10) days after a written business plan and pro forma
financial plan (the “Business Plan”) for the Company is submitted to the Board
of Directors, provided, said Business Plan is submitted on or prior to August
30, 2013 and is reasonably approved by the Board of Directors.  The Twenty Five
Thousand Dollar ($25,000) second bonus will be combined with a new and
additional title of “Vice President” of the appropriate corporate rank, to be
determined at or about the time of such achievement.
.
6.             Consequences of Termination of Employment.


a.            Death.  In the event of the death of the Executive during the
Term, any unpaid salary and earned bonus shall be paid to the Executive's
designated beneficiary, or, in the absence of such designation, to the estate or
other legal representative of the Executive, until the date of death.  Other
death benefits will be determined in accordance with the terms of the Company's
benefit programs and plans in effect at the time of such death, if any.


b.            Disability.  In the event of the Executive's disability, the
Executive shall be entitled to compensation in accordance with the Company's
disability compensation practice for senior executives, if any, including any
separate arrangement or policy covering the Executive.  Given the unique
circumstances and as an incentive to induce Executive to accept this Agreement -
subject to appropriate medical verification by physicians reasonably selected by
the Company - Executive shall be entitled to a disability payment of up to one
(1) month’s Base Salary as a Company-paid disability and severance benefit to
assist  during the immediate aftermath of any total and permanent disability,
after which the Company shall have no further obligation for compensation under
this Agreement. The Board of Directors shall have the discretion to increase any
such payment in its sole discretion if circumstances warrant additional
compensation in the best interests of the Company.
3

--------------------------------------------------------------------------------

c.            Termination by the Company for Cause.


(1)            Nothing herein shall prevent the Company from terminating
Employment for "Cause," as hereinafter defined.  The Executive shall continue to
receive salary only for the pay period first ending after the date of such
termination.  Any rights and benefits the Executive may have in respect of any
other compensation shall be determined in accordance with the terms of such
other compensation arrangements or such plans or programs.


(2)            "Cause" shall mean and include those actions or events specified
below in subsections (A) through (G) to the extent the same occur, or the events
constituting the same take place, subsequent to the date of execution of this
Agreement:  (A)  Committing or participating in an injurious act of fraud, gross
neglect or embezzlement against the Company; (B) committing or participating in
any other injurious act or omission in a manner which was negligent against the
Company, monetarily or otherwise; (C) engaging in a criminal enterprise
involving moral turpitude; (D) conviction of an act or acts constituting a
felony under the laws of the United States or any state thereof; (E) any
attempted assignment of this Agreement by the Executive in violation of Section
14 of this Agreement; (F) failure to discharge written, statutory or regulatory
duties of the CFO under this Agreement; or (G) general and continuous failure or
refusal to perform the duties reasonably assigned by the Board of Directors or
the CEO or to follow any lawful directive of the Board of Directors or the CEO.
 No actions, events or circumstances, other than material fraud, occurring or
taking place at any time prior to the date of this Agreement shall constitute or
provide any basis for any termination of this Agreement for Cause;


(3)            Notwithstanding anything else contained in this Agreement, this
Agreement will not be deemed to have been terminated for Cause unless and until
there shall have been delivered to the Executive a notice of termination stating
that the Executive committed one of the types of conduct set forth in this
Section 6(c) contained in this Agreement and specifying the particulars thereof.
 The Executive shall be given a ten (10) day period to cure such conduct or act
or omission, if possible.


d.            Termination by the Company Other than for Cause.  The foregoing
notwithstanding, the Company may terminate the Executive's employment for
whatever reason it deems appropriate, or for no reason whatsoever; provided,
however, that in the event such termination is not based on Cause, as provided
in Section 6(c) above or related to a change of control as defined in section
6(f), the Company may terminate this Agreement upon giving three (3) months
prior written notice.  During such three (3) month period, the Executive shall
continue to perform the Executive's duties pursuant to this Agreement unless
otherwise directed by the CEO or the Board of Directors, and the Company shall
continue to compensate the Executive in accordance with this Agreement.  After
the three (3) months the Company will continue to pay the Executive his salary
for the greater of twelve (12) months or the remainder of the Term of this
Agreement.  All outstanding options held by the Executive shall immediately vest
and shall remain outstanding for the remainder of the stated term of said
options.
4

--------------------------------------------------------------------------------

e.            Voluntary Termination.  In the event the Executive terminates his
employment voluntarily, except as provided in Section 6(f), prior to the
expiration of the Term of this Agreement, including any renewals thereof,
Executive shall be limited to salary, and vested equity and stock options earned
to the date of voluntary termination.  The Executive will be expected to give 30
days notice of termination to allow the Company a transition period to the new
executive.  The Executive can terminate this Agreement without the foregoing 30
day notice if in his professional judgment the circumstances require his
immediate resignation.  The Company will be obligated to compensate the
Executive through the actual termination date.


f.            Termination Following a Change of Control.


(1)            In the event that a “Change of Control" of the Company shall
occur at any time during the Term hereof, the Executive shall have the right to
terminate the Executive's employment under this Agreement upon thirty (30) days
written notice given at any time within six (6) months after the occurrence of
such Change in Control.


(2)            For purposes of this Agreement, "Change in Control" shall mean
the occurrence of any of the following events:


(A)            one person or entity (or more than one person or entity acting as
a group) acquires ownership of stock of the Company that, together with the
stock held by such person or group, constitutes more than 50% of the total fair
market value or total voting power of the stock of such corporation; provided
that, a Change in Control shall not occur if any person or entity (or more than
one person or entity acting as a group) owns more than 50% of the total fair
market value or total voting power of the Company's stock and acquires
additional stock; or


(B)            a majority of the members of the Board of Directors are replaced
during any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the Board before the date of appointment or election;
or


(C)            Michael Schroering is replaced as the Company’s CEO; or


(D)            the sale of all or substantially all of the Company's assets; or


(E)            the merger of the Company into or consolidation with another
entity and, after giving effect to such merger or consolidation, the holders of
stock of the Company immediately prior to such merger or consolidation own less
than 51% of the stock of the surviving entity after such merger or
consolidation.
5

--------------------------------------------------------------------------------

(3)            In the event of such termination of the Executive's employment
pursuant to a Change of Control, Executive shall be entitled to (A) immediate
vesting of all options previously awarded; and (B) the continued payment of the
Executive’s salary for a period of twelve (12) months.


7.             Covenant Not to Compete and Non‑Disclosure of Information.


a.            Covenant Not to Compete.  The Executive acknowledges and
recognizes the highly competitive nature of the Company's Business and the
goodwill, continued patronage, and specifically the names and addresses of the
Company's Clients (as hereinafter defined) constitute a substantial asset of the
Company, having been acquired through considerable time, money and effort.
 Accordingly, in consideration of the execution of this Agreement, in the event
the Executive's employment is terminated by reason of disability pursuant to
Section 6(b) or for Cause pursuant to Section 6(c), then the Executive agrees to
the following:


(1)            That during the Restricted Period (as hereinafter defined) and
within the Restricted Area (as hereinafter defined), the Executive will not,
individually or in combination with others, directly or indirectly, engage in
any Competitive Business Activities (as hereinafter defined), whether as an
officer, director, proprietor, employer, partner, independent contractor,
investor (other than as a holder solely as an investment of less than 1% of the
outstanding capital stock of a publicly traded corporation), consultant, advisor
or agent.


(2)            That during the Restricted Period and within the Restricted Area,
the Executive will not, directly or indirectly, compete with the Company by
soliciting, inducing or influencing any of the Company's Clients which have a
business relationship with the Company at the time during the Restricted Period
to discontinue or reduce the extent of such relationship with the Company.


b.            Non‑Disclosure of Information.  Executive agrees that Executive
will not use or disclose any “Proprietary Information” of the Company for the
Executive's own purposes or for the benefit of any entity engaged in Competitive
Business Activities.  As used herein, the term "Proprietary Information" shall
mean trade secrets, knowhow, confidential proprietary information, Company
operations, or other nonpublic information of or about the Company which are
material to the conduct of the Business.  No information can be considered
Proprietary Information if the same is otherwise in the public domain.  It shall
not be a violation of this Agreement if Executive is required to disclose any
Proprietary Information by order of any court or by reason of any statute, law,
rule, regulation, ordinance or other governmental requirement.  Executive
further agrees that in the event his employment is terminated, all Documents in
his possession at the time of his termination shall be returned to the Company
at the Company's principal place of business and at the Company’s expense.  This
covenant and obligation of Non-Disclosure and non-use of Proprietary Information
shall continue in effect and shall survive the termination of this Agreement
through the end of the Restricted Period.
6

--------------------------------------------------------------------------------

c.            Documents.  "Documents" shall mean all original written, recorded,
or graphic matters whatsoever, and any and all copies thereof, including, but
not limited to:  papers; books; records; tangible things; correspondence;
communications; electronic  messages or data of any kind, regardless of medium
or format, including software, databases and any computer record of any type or
description whatsoever; memoranda; notes and working papers; reports;
affidavits; statements; summaries; analyses; evaluations; client records and
information; agreements; agendas; advertisements; instructions; charges;
manuals; brochures; publications; directories; industry lists; schedules; price
lists; client lists; statistical records; training manuals; computer printouts;
books of account, records and invoices reflecting business operations; all
things similar to any of the foregoing however denominated.  In all cases where
originals are not available, the term "Documents" shall also mean identical
copies of original documents or non-identical copies thereof.  Electronic
records and copies shall be deemed the equivalent of any tangible version of the
same record, regardless of where or how stored or retained.


d.            Company's Clients.  The "Company's Clients" shall be deemed to be
any partnerships, corporations, professional associations or other business
organizations of any kind for whom the Company has performed Competitive
Business Activities.


e.            Restricted Period and Area.  The "Restrictive Period" shall be
deemed to be twelve (12) months following termination of Executive’s employment
under this Agreement.  The Restricted Area shall be the continental United
States.


f.            Competitive Business Activities.  The term "Competitive Business
Activities" as used herein shall be deemed to mean the Business of the Company,
as described herein.


g.            Covenants as Essential Elements of this Agreement.  It is
understood by and between the parties hereto that the foregoing covenants
contained in Sections 7(a) and (b) are essential elements of this Agreement, and
that but for the agreement by the Executive to comply with such covenants, the
Company would not have agreed to enter into this Agreement.  Such covenants by
the Executive shall be construed to be agreements independent of any other
provisions of this Agreement.  The existence of any other claim or cause of
action, whether predicated on any other provision in this Agreement, or
otherwise, as a result of the relationship between the parties shall not
constitute a defense to the enforcement of such covenants against the Executive.


h.            Survival After Termination of Agreement.  Notwithstanding anything
to the contrary contained in this Agreement, the covenants in Sections 7(a) and
(b) shall survive the termination of this Agreement and the Executive's
employment with the Company.
7

--------------------------------------------------------------------------------

i.            Remedies.


(1)            The Executive acknowledges and agrees that the Company's remedy
at law for a breach or threatened breach of any of the provisions of Section
7(a) or (b) herein would be inadequate and a breach thereof will cause
irreparable harm to the Company.  In recognition of this fact, in the event of a
breach by the Executive of any of the provisions of Section 7(a) (b) or (c), the
Executive agrees that, in addition to any remedy at law available to the
Company, including, but not limited to monetary damages, all rights of the
Executive to payment or otherwise under this Agreement and all amounts then or
thereafter due to the Executive from the Company under this Agreement may be
terminated and the Company, without posting any bond, shall be entitled to
obtain, and the Executive agrees not to oppose the Company's request for
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available to the Company.


(2)            The Executive acknowledges that the granting of a temporary
injunction, temporary restraining order or permanent injunction merely
prohibiting the use of Proprietary Information would not be an adequate remedy
upon breach or threatened breach of Section 7(a) (b) or (c) and consequently
agrees, upon proof of any such breach, to the granting of injunctive relief
prohibiting any form of competition with the Company or further damage to the
Company.  Nothing herein contained shall be construed as prohibiting the Company
from pursuing any other remedies available to it for such breach or threatened
breach.


8.             Indemnification.


The Executive shall be entitled to indemnification and defense by the Company to
the full extent allowed by law, subject to and in accordance with the execution
of the Company’s customary Indemnification Agreement—as established from time to
time by the Company’s Board of Directors—to protect the Company’s officers and
directors in the ordinary and prudent exercise of their duties to the
Company—including the benefits of any insurance coverage that the Company may
purchase or have in effect.  To the extent that any such insurance coverage may
not be sufficient or applicable, the Executive shall have the right to
reimbursement and indemnification by the Company, in accordance with the
Company’s Indemnification Agreement in effect at the time of any relevant loss
or claim.  Nothing in this Agreement shall be deemed to alter, amend, limit, or
vary any of the terms of the Company’s duly approved Indemnification Agreement
or its effective date, as modified from time to time within the sole discretion
of the Company’s Board’s of Directors.


9.             Withholding.  Anything to the contrary notwithstanding, all
payments required to be made by the Company hereunder to the Executive or the
Executive's estate or beneficiaries shall be subject to the withholding of such
amounts, if any, relating to tax and other payroll deductions as the Company may
reasonably determine it should withhold pursuant to any applicable law or
regulation.  In lieu of withholding such amounts, the Company may accept other
arrangements pursuant to which it is satisfied that such tax and other payroll
obligations will be satisfied in a manner complying with applicable law or
regulation.  Notwithstanding the foregoing, the Executive shall be solely and
entirely responsible for his own compliance with applicable tax laws and
regulations, in whatever form, venue or jurisdiction that may apply, and nothing
in this Agreement shall be deemed to be any assumption of responsibility by the
Company for any liability of the Executive for applicable taxes, fines or
penalties.  By executing this Agreement and signing in the space provided below,
the Executive acknowledges that he has obtained his own tax counsel and advice
with regard to this Agreement and that he assumes all responsibility and
liability for any taxes that may be due or payable by law, and that he has not
relied on any representation by the Company, or by any officer or director of
the Company, with regard to the tax consequences of this Agreement, including
any issue with respect to the concept of statutory employee.
8

--------------------------------------------------------------------------------

10.          Notices.  Any notice required or permitted to be given under the
terms of this Agreement shall be sufficient if in writing and if sent postage
prepaid by registered or certified mail, return receipt requested; by overnight
delivery; by courier; or by confirmed telecopy, or by any verifiable electronic
means of transmission - in the case of the Executive to the Executive's last
place of business or residence as shown on the records of the Company, or in the
case of the Company to its principal office at the time of any such notice, or
at such other place as it may designate.


11.          Waiver.  Unless agreed in writing, the failure of either party, at
any time, to require performance by the other of any provisions hereunder shall
not affect its right thereafter to enforce the same, nor shall a waiver by
either party of any breach of any provision hereof be taken or held to be a
waiver of any other preceding or succeeding breach of any term or provision of
this Agreement.  No extension of time for the performance of any obligation or
act shall be deemed to be an extension of time for the performance of any other
obligation or act hereunder.


12.          Completeness and Modification.  This Agreement constitutes the
entire understanding between the parties hereto, superseding all prior and
contemporaneous agreements or understandings among the parties hereto concerning
the Employment Agreement.  This Agreement may be amended, modified, superseded
or canceled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by the
parties or, in the case of a waiver, by the party to be charged.


13.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute but one agreement.  Signatures transmitted by electronic or
photographic means shall, in the absence of fraud, be as valid and effective for
all lawful purposes the same as the original.


14.          Binding Effect/Assignment.  This Agreement shall be binding upon
the parties hereto, their heirs, legal representatives, successors and assigns.
 This Agreement shall not be assignable by the Executive but shall be assignable
by the Company in connection with the sale, transfer or other disposition of its
business or to any of the Company's affiliates controlled by or under common
control with the Company.


15.          Governing Law.  This Agreement shall become valid when executed and
accepted by Company.  The parties agree that it shall be deemed made and entered
into within the State of Florida and shall be governed and construed under and
in accordance with the laws of the State of Florida, without regard to any
conflicts of laws provisions.  Anything in this Agreement to the contrary
notwithstanding, the Executive shall conduct the Executive's business in a
lawful manner and faithfully comply with applicable laws or regulations of the
state, city or other political subdivision in which the Business or services
under this Agreement may be located.
9

--------------------------------------------------------------------------------

16.          Further Assurances.  All parties hereto shall execute and deliver
such other instruments and do such other acts as may be necessary to carry out
the intent and purposes of this Agreement.


17.          Headings.  The headings of the sections are for convenience only
and shall not control or affect the meaning or construction or limit the scope
or intent of any of the provisions of this Agreement.


18.          Survival.  Any termination of this Agreement shall not, however,
affect the ongoing provisions of this Agreement which shall survive such
termination in accordance with their terms.


19.          Severability.  The invalidity or unenforceability, in whole or in
part, of any covenant, promise or undertaking, or any section, subsection,
paragraph, sentence, clause, phrase or word or of any provision of this
Agreement shall not affect the validity or enforceability of the remaining
portions thereof.


20.          Enforcement.  Should it become necessary for any party to institute
legal action or other proceeding to enforce the terms and conditions of this
Agreement, the successful party will be awarded its actual expenses and
out-of-pocket costs, including its reasonable attorneys' fees as paid at all
trial and appellate levels.


21.          Venue.  Company and Employee acknowledge and agree that the
Judicial Circuit Court in and for Hillsborough County, Florida, shall be the
venue and exclusive proper forum in which to adjudicate any case or controversy
arising either, directly or indirectly, under or in connection with this
Agreement and the parties further agree that, in the event of litigation arising
out of or in connection with this Agreement in these courts, they will not
contest or challenge the jurisdiction or venue of these courts.


22.          Construction.  This Agreement shall be construed within the fair
meaning of each of its terms and not against the party drafting the document.


THE PARTIES ACKNOWLEDGE THAT THEY HAVE READ THIS ENTIRE AGREEMENT, HAVE HAD THE
OPPORTUNITY TO DISCUSS THIS WITH COUNSEL OF THEIR OWN CHOOSING; AND FURTHER
ACKNOWLEDGE THAT THEY UNDERSTAND THE RESTRICTIONS, TERMS AND CONDITIONS IMPOSED
UPON THEM BY THIS AGREEMENT; AND THAT THESE RESTRICTIONS, TERMS AND CONDITIONS
MAY BE BINDING UPON BOTH THE COMPANY AND THE EXECUTIVE DURING AND AFTER
TERMINATION OF THE EMPLOYMENT OF THE EXECUTIVE.


10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of date set
forth in the first paragraph of this Agreement.


Witness:
 
The Company:
 
 
 
 
 
 
General Employment Enterprises, Inc.
 
 
 
 
 
 
By:
/s/ Michael Schroering
 
 
Name:
Michael Schroering
 
 
Title:
Chief Executive Officer
 
 
 
 
Witness:
 
The Executive
 
 
 
 
 
 
By:
/s/ Andrew J. Norstrud
 
 
Name:
Andrew J. Norstrud

 
 
11


--------------------------------------------------------------------------------

 